Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 18, 20-24 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6-9 and 1-4 respectively of U.S. Patent No. 10,506,553 hereinafter as ‘553. Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant claim(s) are phrased differently to claim the same subject matter as that of the Patented Claim(s), and therefore rejected accordingly.

A contrast of Claim 18 against the Patented Claim 6 is illustrated below with underlined differences;
Instant Case: 16/672,532
US Patent: 10,506,553

wherein the processor is configured to: receive, through the transceiver, 

a trigger frame indicating simultaneous transmission(s) of one or more terminals in a basic service set (BSS), 

perform an uplink transmission in response to the trigger frame, and 



receive, through the transceiver, acknowledgement frame corresponding to the uplink transmission, 

wherein a starting time of the uplink transmission is determined based on the reception of the trigger frame, and 








wherein the acknowledgement frame is received at a time determined based on duration information indicated by the trigger frame.


20. (New) The wireless communication terminal of claim 18, wherein when a duration of data in the uplink transmission is smaller than a value corresponding to the duration information indicated by the trigger frame, the processor receives the acknowledgement frame at the time determined based on the duration information indicated by the trigger frame.

wherein the processor is configured to: receive, from an AP, 

a trigger frame indicating transmission(s) of at least one terminal in a same basic service set (BSS), 

obtain duration information indicated by the trigger frame, perform a data transmission in response to the reception of the trigger frame, and 

receive acknowledgement frame corresponding to the data transmission based on the duration information, 

wherein, in response to the trigger frame, multiple data transmissions are simultaneously performed by a plurality of terminals in the same BSS when the and wherein when a duration of the data transmission is shorter than a duration corresponding to the duration information indicated by the trigger frame, 

the processor receives the acknowledgement frame at a time determined based on the duration information indicated by the trigger frame.


Claim 18 combined with dependent Claim 20 recites the same subject matter as that of Patented Claim 6 and therefore is rejected under Non-Statutory Double Patenting.

Similarly, Independent Claim 24 combined with dependent Claim 26 recites the same subject matter as that of Patented Claim 1 and therefore is rejected for similar reasoning’s as Claim 18 under Non-Statutory Double Patenting.
	
	Similarly, Claims 21-24 and 27-29 recite features similar to Claims 7-9 and 2-4 respectively and therefore rejected for same reasoning’s as Claims 18 and 24.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 18-20, 22-26 and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaves et al (US 20150264578 A1) hereinafter as Chaves in view of Merlin et al (US 2013/0195081 A1) hereinafter as Merlin.

	Regarding Claim(s) 18, Chaves discloses a wireless communication terminal (See Fig(s). 1, with wireless terminal Rx11, See ¶ abstract, ¶ 24) comprising: 
a transceiver (See Fig(s). 10, (Tx) 18 and receiver (Rx) 20 pair (transceiver)); and a processor (Processor 12), wherein the processor is configured to: 
receive, through the transceiver, a trigger frame indicating simultaneous transmission(s) of one or more terminals in a basic service set (BSS) (See Fig(s). 1-2, a signaling mechanism for enabling simultaneous transmission of two OBSS Wi-Fi nodes is based on the Public Action frame Request-Simultaneous-Transmission (RST), shown in FIG. 2, See ¶ 60-62), 
perform an uplink transmission in response to the trigger frame (See Fig(s). 5, step 1 performing the uplink transmission), and receive, through the transceiver, acknowledgement frame corresponding to the uplink transmission (See Fig(s). 5, by receiving RST1, Tx2 transmits RST2. Tx2 receives from Rx2 and Tx1, through CST2.1 and CST1.2, the indications of whether Rx2 and Rx1 admit the simultaneous transmission and acknowledging the receipt of the transmission of step 1, See ¶ 84-85).
Chaves fails to disclose wherein a starting time of the uplink transmission is determined based on the reception of the trigger frame, and wherein the acknowledgement frame is received at a time determined based on duration information indicated by the trigger frame.
¶ 55, See Fig(s). 4, time periods may be indicated by trigger frames that solicit uplink contention by a specific group of stations… beacon interval 40 begins with a beacon 45) and wherein the acknowledgement frame is received at a time determined based on duration information indicated by the trigger frame (See ¶ 51-53, after transmitting the data frame at block 513 (See Fig(s). 3), the process 500 moves to block 515 where the wireless node waits for an acknowledgement from the receiving node that the data frame has been received...the backoff time or duration is at block 507).
Collision avoidance within a transmission system provides for a robust and efficient communications without need for retransmissions.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Merlin within Chaves, so as to enhance overall network performance by having a collision avoidance system within a transmission system so as to provide for a robust and efficient communications without need for retransmissions.

Regarding Claim 19 and 25, Merlin discloses wherein a length field of the uplink transmission indicating a duration of the uplink transmission is determined based on the duration information indicated by the trigger frame (See ¶ 69, the AP 56 (See Fig(s). 5) is configured to dynamically determine the length of the time periods 44….because the number of STAs 55 are unrestricted from accessing the communication channel during some time periods 44 may be significantly fewer than the total number of STAs 55, 

Regarding Claim 20 and 26, Merlin discloses wherein when a duration of data in the uplink transmission is smaller than a value corresponding to the duration information indicated by the trigger frame (See Fig(s). 5 The coordinator (AP 56) may grant the request, deny the request, or suggest different values for the group. The coordinator may also suggest different values for the interval of time and the contention parameters See ¶ 85-86), the processor receives the acknowledgement frame at the time determined based on the duration information indicated by the trigger frame.  Reasons for combining same as Claim 18.  

Regarding Claim 22 and 28, Merlin discloses wherein the uplink transmission is performed a predetermined time after receiving the trigger frame (See ¶ 10, 68-69 a processor configured to determine whether the transmitter is permitted to contend for the communication channel or restricted from contending for the communication channel during the one or more time periods based, this is interpreted same as having a predetermined time after receiving of the trigger frame from the transmitter).  Reasons for combining same as Claim 18.  

Regarding Claim 23 and 29, Chavas discloses wherein the one or more terminals to perform uplink transmission in response to the trigger frame are indicated Fig(s). 2-3 shows the RST (management or control) frame  whereas "OBSS TA" is the address of the other BSS data transmitter, while "RST Options" has, for example, one bit to indicate if it is an RST1 (start of a Coordination Window), or an RST2 (a response to RST1, See ¶ 64-65, 74).

Claim 24 (Method form) recites features similar to Claim 18 and therefore rejected under same reasoning’s as Claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.